DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara (US Pub 2021/0179225).
	Regarding claim 1, Hara discloses a three wheel motor vehicle, comprising: a chassis (See Figs 9-14), the chassis having a front end and a rear end (See Fig 9); providing structural support for a motor (25), driver's seat, and a vehicle controls (the chassis/frame provides that structural support); a rotational control shaft F (Para [0188]) having a rotational axis that is directionally oriented along a path generally extending from the front end of the chassis to the rear end of the chassis; a rear drive wheel (1004) operably connected to the motor and the chassis (See Para [0173]); a front wheel assembly, the front wheel assembly having: a pair of wheels (1031, 1032); a beam (1067) extending between the pair of wheels; and a first lean control motor (1600) operably coupled to the rotational control shaft of the chassis such that actuation of the
first lean control motor causes rotation of the chassis about the rotational axis of the rotational control shaft. (See Para [0220]). 
 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercier (US 2011 /0006498).
	Regarding claim 1, Mercier discloses a three wheel motor vehicle comprising: a chassis which comprises a front end and a rear end, providing a structural support for a motor, driver's seat, and a vehicle console; a rotational control shaft (126) proximate the front end of the chassis, the rotational control shaft having a rotational axis (136) that is directionally oriented along a path generally extending from the front end of the chassis to the rear end of the chassis (Fig 5); a rear drive wheel (14) operably connected to the motor (28) and the chassis (Para [0039]); a front wheel assembly having a pair of wheels (12); a beam (54) extending between the pair of wheels; and a first lean control motor (112) operably coupled to the rotational control shaft of the chassis about the rotational axis of the rotational control shaft.
 
Claim(s) 1, 6, 8, 10 , 12, 14 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doerksen (US Pub 2020/0283092).
	Regarding claim 1, Doerksen discloses a three wheel motor vehicle comprising: a chassis having a front end and a rear end (See Fig 8 and 9 that provides a structural support for a motor, (in rear wheel), driver's seat (512) and vehicle controls (steering mechanism); a rotational control shaft (306 or 406 in Figs 6 and 7) proximate the front end of the chassis, and having a rotational axis that is directionally oriented along a path generally extending from the front end of the chassis to the rear end of the chassis (Para [0153]); a rear drive wheel (104) operably connected to the motor (110) and the chassis (Fig 1 and Para[0091]); a front wheel assembly having a pair of wheels (106, 108); a beam (114 or 120) extending between the pair of wheels; and a first lean control motor (116) (Para [0091]) coupled to the rotational control shaft of the chassis, such that actuation of the first lean control motor (116) causes rotation of the chassis about the rotational axis of the rotational control shaft (Para [0091]). 
	Regarding claim 6, Doerksen discloses a lean control system including a lean indicator sensor (128) that can calibrate to identify a normal plane of the chassis and configure to detect a resultant force on the vehicle that is not parallel to the normal plane (Para [0006]) control circuitry (Para [0005]) configured to read the outputs from the lean indicator sensor and control the operation of the first lean control motor and to determine the direction of the resultant force on the vehicle based on the outputs from the lean indicator sensor, and when detecting that the resultant force on the vehicle is not parallel to the normal plane, the control circuitry is configured to cause the first rotational motor to rotate the rotational control shaft to rotate the chassis and its normal plane into parallel alignment with the resultant force. (Para [0071-0072,
0099-0103]).
	Regarding claim 8, Doerksen discloses that each front wheel is secured to the front wheel assembly by a king pin (178, 180, wherein the kingpin has a longitudinal axis that is offset between 0-5 degrees from a vertical axis. (The kingpins in Figs 3 appear to be generally at 0 degrees from a vertical axis.)
	Regarding claim 10, Doerksen discloses that the front wheel assembly includes a first and second beam operably coupled to the two front wheels, wherein the first beam is vertically spaced from the second beam (144a, band 146 in Fig 2; 174a,b and 176 in Fig 3; 204a,b and 206a,b in Fig 4, 234a,b and 236a,b in Fig 5). 
	Regarding claim 12, Doerksen discloses a three wheel motor vehicle comprising:
a chassis having a front end and a rear end (Fig 8 and 9 that provides a structural support for a motor, (in rear wheel), driver's seat (512) and vehicle controls (steering mechanism); a rotational control shaft (306 or 406 in Figs 6 and 7) proximate the front end of the chassis, and having a rotational axis that is directionally oriented along a path generally extending from the front end of the chassis to the rear end of the chassis (Para [0153]); a rear drive wheel (104) operably connected to the motor (110) and the chassis (Fig 1 and Para[0091]); a front wheel assembly having a pair of wheels (106, 108); a beam (114 or 120) extending between the pair of wheels; and a first lean control motor 116 (Para [0091]) coupled to the rotational control shaft of the chassis, such that actuation of the first lean control motor (116) causes rotation of the
chassis about the rotational axis of the rotational control shaft (Para [0091]) and a lean control system including a lean indicator sensor (128) configured to detect a resultant force on the vehicle that is not parallel to a normal plane, and control circuitry configured cause the first rotational motor to rotate the rotational control shaft to bring the normal plane of the chassis into parallel alignment with the resultant force. (Para [0071-0072, 0099-0103]).
	Regarding claim 14, Doerksen discloses that the first lean control motor (116) is a rotational motor (Para [0091]) wherein the rotational shaft (inferred) of the first lean control motor is mechanically connected to or integrated with the rotational control shaft of the chassis (Para [0122 and 127] and Fig 1).
	Regarding claim 18, Doerksen discloses that each front wheel is secured to the front wheel assembly by a king pin (178, 180, wherein the kingpin has a longitudinal axis that is offset between 0-5 degrees from a vertical axis. (The kingpins in Figs. 3 appear to be generally at O degrees from a vertical axis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerksen (US Pub 2020/0283092) in view of Davis (WO 2018156990).
	Regarding claims 7 and 17, Doerksen discloses a steering wheel; and a king pin and that input from the steering wheel causes the one or more front wheels to pivot about a respective kingpin (178, 180). Doerksen does not disclose a steering cable operably connected to the steering wheel and one or more front wheel. However, Davis discloses that it is known to use cables/chains (1356) that are operably connected to the steering wheel and front wheels (Davis Fig 13G2 and Para [00290]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the cables in Doerksen as taught by Davis in order to provide a steering stop capability from causing an abrupt change in the steering wheel (Para [00285-00291]).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doerksen (US Pub 2020/0283092) in view Lamb (US 5406778).
	Regarding claim 11, Doerksen teaches the claimed invention but fails to explicitly disclose whether the front two tires are wider and flatter than the rear drive wheel. However, Lamb discloses certain environments where having the two front tires being wider and flatter than the rear drive wheel (Fig 1) is an advantage. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide more wide, flat tires on the front wheel than the rear wheels for a vehicle that is used over landscape for better maneuvering over the terrain/grass with the drive/front wheels.
Allowable Subject Matter
Claim 20 is allowed.
Claims 2-5, 9, 13-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. PTO-892 provides a list of prior art that teach motor vehicles relevant to the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN ANNE MILLER whose telephone number is (571)272-4356. The examiner can normally be reached M-F 8:00am-5:00pm (est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.M./Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616